Citation Nr: 0637647	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus.

3.  Entitlement to an increased rating for a skull defect 
residual to a fracture, currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased rating for disfiguring scars 
of the face and scalp, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a compensable rating for calcification of 
the right maxillary sinus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2001 
and March 2002 of the Pittsburg, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In January 2004, the Board remanded the matters on appeal for 
a hearing to be held.  In December 2004, the veteran 
testified before the undersigned in a Travel Board hearing.  
The tape recording of that proceeding appeared to have been 
interrupted, and as a result, the transcript was incomplete.  
The veteran was offered the option of testifying at a 
subsequent hearing.  In July 2005, the veteran testified in a 
video conference hearing with the undersigned from the 
Pittsburg RO.  A full transcript of that proceeding has been 
associated with the claims folder.

The Board remanded the matters on appeal again in November 
2005 for additional development.

The veteran's service connection claims for a right arm 
disability and a cervical spine disability were only put 
forth by the veteran on a secondary basis.  However, VA's 
duty to assist a claimant with the development of evidence 
extends to all applicable theories of a claim, whether 
asserted by the claimant or not.  See Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  Because the evidence in this 
case reasonably includes the claims of direct service 
connection, the issues on appeal have been recharacterized as 
shown above.  The RO considered the claims on both a direct 
and secondary basis, so there is no prejudice to the veteran 
by the Board also doing so.

Since the assignment of service connection for right arm and 
cervical spine disabilities; separate ratings for memory loss 
and headaches associated with a skull defect; and an 
increased rating for a skull defect could impact the 
veteran's claim for individual unemployability now on appeal, 
the issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, 
(1998).  As such, following compliance with the remand 
directives set forth below, the VA should readjudicate the 
veteran's claim and then return the veteran's individual 
unemployability claim to the Board for further adjudication.

The issues of entitlement to service connection for a right 
arm disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus, 
entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus, 
entitlement to an increased rating for a skull defect 
residual to a fracture and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
scars of the face and scalp are severe; however, the 
veteran's scars are not exceptionally repugnant and do not 
have visible or palpable tissue loss with gross distortion or 
asymmetry of two features or paired sets of features.

2.  The veteran's sinus disability is currently manifested by 
subjective complaints of frequent sinus infections; objective 
findings include normal sinus X-rays and periodic treatment 
with antibiotics for sinusitis.  There is objective clinical 
evidence of prolonged antibiotic treatment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent, 
for the veteran's disfiguring scars of the face and scalp, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002; 
West Supp. 2005); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002, 2006).

2.  The criteria for a 10 percent rating, but no higher, for 
calcification of the right maxillary sinus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West Supp. 2005); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(West Supp. 2005).  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 
(2006).  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a 
claim for an increased rating, such as the disabilities in 
this case, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).
The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Scars

During the pendency of this claim, the criteria for rating 
skin disabilities were revised (effective August 30, 2002).  
The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.

The Board must consider whether an increased rating can be 
granted under all potentially applicable diagnostic codes.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case.").  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The veteran's current rating was granted under Diagnostic 
Code (DC) 7800.  See 38 C.F.R. § 4.118 (effective prior to 
August 30, 2002).  Prior to August 30, 2002, DC 7800 
addressed disfigurement of the head, face and neck.  

A 30 percent disability rating was 
assigned for severe scars, especially 
if producing a marked and unsightly 
deformity of the eyelids, lips or 
auricles.  

A 50 percent disability rating was 
assigned for scars that were complete 
or exceptionally repugnant in deformity 
of one side of the face or marked or 
repugnant bilateral disfigurement.  

It was also noted when in addition to 
tissue loss and cicatrisation there is 
marked discoloration, color contrast, 
or the like, the 50 percent rating 
under 7800 may be increased to 80 
percent, the 30 percent to 50 percent 
and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, 
including scars and diseases of the 
skin, may be submitted for central 
office rating, with several unretouched 
photographs.

From August 30, 2002, DC 7800 still rates disfigurement of 
the head, face and neck.  

A 30 percent disability rating is 
assigned for scars with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature 
or paired set of features (nose, chin, 
forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; 
with two or three characteristics of 
disfigurement.  
A 50 percent disability rating is 
assigned for scars with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of two features 
or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four 
or five characteristics of 
disfigurement.  

Under note (1), the 8 characteristics 
of disfigurement for purposes of 
evaluation under § 4.118 are: a scar 5 
or more inches (13 or more cm.) in 
length; scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed 
on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six 
square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in 
an area exceeding six square inches 
(39-sq. cm.); skin indurated and 
inflexible in an area exceeding six 
square inches (39- sq. cm.).

In the June 2006 Supplemental Statement of the Case, the RO 
considered the new regulations and the new rating criteria 
were provided to the veteran and his representative.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board finds that the veteran is not entitled to a 
rating in excess of 30 percent for his scars of the face and 
scalp under either the "old" or the "new" version of 
Diagnostic Code 7800.  The competent medical evidence does 
not reflect that the scars are completely or exceptionally 
repugnant in deformity of one side of the face or marked or 
repugnant bilateral disfigurement, nor do the scars 
demonstrate visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.

For example, the VA examination results noted in July 2001, 
indicated that the veteran had disfiguring scars of the right 
face and right side of his skull from his massive facial 
trauma in a motor vehicle accident.  He had a single scar 
noted which was 2.5 centimeters by 1/2 centimeter.  It was dark 
brown in color and was located on the skin overlying the 
depressed right cranial defect.  There was no tenderness and 
no adherence.  The texture was thickened and there was no 
skin break down.  The scar was slightly raised so that it was 
palpable.  There was no underlying skin loss since it 
overlies the skull.  There was no keloid formation and the 
scar itself was not disfiguring, the bone defect was.  The 
bone defect is assigned a separate rating, and the severity 
of the defect cannot be considered in assigning a rating for 
the scars, since that would violate 38 C.F.R. § 4.14. 

VA examination results dated in April 2006 noted that the 
veteran had no scar complaints of pain or tenderness and was 
taking no medication or treatment for his scars.  Physical 
examination revealed a 2.5 centimeters by 1/2 centimeter dark, 
brownish scar that was not tender to palpation but was firm 
to the touch.  It was slightly raised, superficial and had no 
keloidal formation.  The scar was not felt to be disfiguring.  
The examiner commented that the residual cranial skull defect 
was what was noticeable, not the scar of the right cranial 
area.  The current severity of the veteran's 30 percent 
service-connected head and scalp scars were stable.  No 
photographs were felt necessary because it was not the 
scarring that caused the disfigurement; it was the bone 
trauma residuals that were notable.  There was nothing new 
about the bone asymmetry.

Based upon these objective medical findings, the Board 
concludes that the veteran is not entitled to a rating in 
excess of 30 percent under either version of this Code.

The "old" versions Diagnostic Codes 7801 and 7802 were for 
evaluation of burn scars, which is not the case with the 
service-connected face and scalp scars.  Though the revised 
versions of these Codes do not specify they are to evaluate 
burn scars, they do specify that they provide criteria to 
evaluate scars other than of the head, face, or neck.   
Consequently, these Codes are not for application in the 
instant case.

The Board further notes that both the "old" and the "new" 
versions of Diagnostic Codes 7803 and 7804 provide a maximum 
rating of 10 percent. As such, they are inapplicable to the 
veteran's current appeal for a rating in excess of 30 
percent.

Diagnostic Code 7805 evaluates the affected part based upon 
limitation of function.  However, as noted in the July 2001 
VA examination, the veteran's scars did not cause any 
limitation of function.  Thus, this code is not for 
application.
For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected scars of the 
face and scalp under any of the potentially applicable 
Diagnostic Codes.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Calcification of the Right Maxillary Sinus

The veteran maintains that he is not adequately compensated 
for his calcification of the right maxillary sinus.

In order for the veteran to receive a compensable rating for 
his sinus disability, under 38 C.F.R. § 4.97, DC 6513, the 
medical evidence must show:

For a 10 percent disability rating, one 
or two incapacitating episodes per year 
of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or 
crusting.

For a 30 percent disability rating, 
three or more incapacitating episodes 
per year of sinusitis requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six 
non-incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or 
crusting.

An endnote indicates that an 
incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician.

VA outpatient treatment records noted that antibiotics were 
requested in January 1988, but this was due to the veteran's 
facial injuries and sinus infections at that time.

The July 2001 VA examination noted that the veteran was 
treated for chronic right maxillary sinus trouble in the 
military and his main complaint is "my nose runs a lot and 
seems worse when the pollens are out.  I get a pressure-type 
pain."  There was no evidence of interference of breathing 
through the nose.  The veteran noted that he occasionally has 
yellowish to clear discharge that clears up as he feels 
better.  As far as treatments, the veteran used over-the-
counter nasal sprays or antihistamine decongestant 
combination tablets.  He noted that these medicines were 
taken intermittently.  He was diagnosed with intermittent 
sinusitis.

VA outpatient treatment records dated in March 2001 indicated 
the veteran complained of chronic sinus headaches relieved by 
allergy medication.  A February 2002 note stated that the 
veteran was seen with complaints of chronic sinusitis, where 
he noted that he experienced yellow drainage from the right 
side.  At the decision review officer (DRO) hearing conducted 
in May 2002, the veteran reported an active sinus condition 
with crusting and headaches.

At the veteran's Board hearing in July 2005, he stated that 
he had constant nasal discharge, lasting for the prior 14 
years.  He indicated that this problem kept him from 
sleeping.  It was noted that he sought treatment through his 
physician, who prescribed him antibiotics, but this never 
completely resolved the problem.

The Board notes that the veteran was prescribed antibiotics 
(specifically Amoxicillin) in May 2001, February 2002, April 
2004, February 2005, May 2005 and March 2006 for sinus 
infections.

On the April 2006 VA examination report, the veteran stated 
that he gets intermittent sinus infections that are 
characterized by stuffiness and right nasal yellowish 
discharge and crusting.  He stated that he was treated with 
antibiotics in March 2006.  He has a nasal steroid inhaler 
that he uses twice a day as directed.  He did not report 
trouble breathing through his nose and there was no 
discharge.  He did not experience dypsnea on exertion or at 
rest and had no respiratory problems secondary to chronic 
sinus problems.  There was no speech impairment and no 
periods of incapacitation due to sinus problems.  As far as 
the frequency and severity of any incapacitating episodes for 
sinusitis, the veteran had an average of about one episode 
per year that required him to take antibiotics.  He does not 
have to have any long antibiotic treatment, just periodic.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that his symptoms equate to approximately three non- 
incapacitating episodes of sinusitis per year, based on his 
complaints and the medical evidence of record.  This, in the 
Board's view, more closely approximates the criteria for a 10 
percent rating than for a noncompensable rating, recognizing 
that the rating criteria call for a noncompensable rating for 
sinusitis detected by X-ray only.  With application of the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
criteria for a 10 percent rating for sinusitis are met.

The evidence of record does not, however, support more than a 
10 percent rating for the veteran's sinusitis.  There is no 
evidence that he experiences the equivalent of more than six 
non-incapacitating episodes per year of sinusitis, and he 
does not claim such.  Further, the evidence does not show 
that he has ever experienced an incapacitating episode 
requiring four to six weeks of antibiotic treatment.

In summary, an increased rating to 10 percent, but no higher, 
is granted for the veteran's calcification of the right 
maxillary sinus.

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the veteran's claims and 
afterwards, letters dated in June 2001, January 2002, March 
2004, December 2005 and April 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letters told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

The April 2006 letter provided to the veteran informed him 
how effective dates and disability ratings are assigned.  The 
veteran was also afforded a subsequent adjudication in June 
2006 via the Supplemental Statement of the Case.  Thus, VA 
has complied with the requirements under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in April 2006.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorders since he was last examined.  See 
38 C.F.R. § 3.327(a) (2006).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The April 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to an increased rating for disfiguring scars of 
the face and scalp, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to a 10 percent rating for calcification of the 
right maxillary sinus is granted, subject to the statutes and 
regulations governing the award of monetary benefits.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's remaining claims.  
Specifically, the issues of entitlement to service connection 
for a right arm disability, to include as secondary to 
service-connected skull defect and calcification of the right 
maxillary sinus; entitlement to service connection for a 
cervical spine disability, to include as secondary to 
service-connected skull defect and calcification of the right 
maxillary sinus; entitlement to an increased rating for a 
skull defect residual to a fracture; and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities must be remanded.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet.App. 
268 (1998).  In the Board remand, dated in November 2005, it 
was noted that the veteran contended that he had memory loss 
and headaches related to his skull defect residual to 
fracture and a new examination was ordered.  The remand 
stated that if such symptoms were found and attributed to the 
veteran's service-connected skull defect, the RO should 
consider providing a separate rating based on the 
symptomatology found, in addition to the veteran's current 50 
percent rating under Diagnostic Code 5296 (for rating loss of 
part of the skull).  The examination was provided to the 
veteran in April 2006 and the veteran's headaches and memory 
loss were addressed.  The examiner stated that the history 
was consistent with a moderately severe frontal and temporal 
lobe brain injury.  The examiner stated he would try to 
anatomically objectify this disability and ordered a brain CT 
scan.  A note in the VA outpatient treatment records dated 
approximately one week after the VA examination indicates 
that the neurologist reviewed the CT report, and it revealed 
right frontal post-traumatic encephalomalacia from the in-
service motor vehicle accident, consistent with the findings 
shown on the examination.

However, the RO failed to comply with the prior remand, as no 
additional diagnostic codes were assigned.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The Board is unable to 
do so of its own volition, as such would be potentially 
prejudicial to the veteran.  Additionally, the veteran's 
claim for an increased disability rating for his skull defect 
is inextricably intertwined with these claims and cannot be 
adjudicated until the prior remand directives are complied 
with.

With regard to the veteran's claims for service connection 
for his cervical spine and right arm disabilities, the RO 
again failed to comply with the directives of the November 
2005 Board remand.  See Stegall, supra.  The April 2006 VA 
examination noted that the veteran's right arm problems stem 
mainly from his right ulnar mono neuropathy problems and were 
not service related.  However, some of his right arm problems 
can be at least as likely as not attributed to his cervical 
disc problems.  The examiner stated "there is not, however, 
a preponderance of the evidence linking his chronic neck 
pathology to any military service time problem including the 
facial/cranial trauma during service time in the 1960s."  
The Board notes that the preponderance standard is the wrong 
burden of proof by which service connection is determined.  
The veteran does not need to demonstrate by a preponderance 
of the evidence that a claimed condition is linked to service 
or another service-connected disability; the evidence need 
only be in equipoise to afford the veteran service 
connection.  It is for this reason that the prior remand 
directed that the VA examiner provide an opinion in terms 
such as "as likely as not."  Because the examiner rendered 
an opinion in terms of "preponderance," and the RO failed 
to return the report to him for clarification, these claims 
must be remanded to obtain an adequate medical opinion.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  In compliance with the November 
2005 Board remand, the RO must consider 
separate ratings for the veteran's 
claim of headaches and memory loss 
associated with his skull defect.  

2.  The RO must arrange for VA 
orthopedic and neurological 
examinations to determine the nature 
and likely etiology of the veteran's 
right arm and cervical spine disorders.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to any 
cervical spine and right arm disorders.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any disorder is related to 
the veteran's period of service, 
including the 1964 accident injuries, or 
to any other service-connected 
condition.  The examiner(s) should 
specifically comment on the veteran's 
assertion that his right arm problems 
are related to his cervical spine 
problems, and that the cervical spine 
problems stemmed from his in-service 
accident.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.  The RO should then readjudicate 
each of the claims.  Evaluation of the 
skull defect residual to the fracture 
may include consideration of a separate 
rating under other Diagnostic Code(s) 
if additional, service-related 
symptomatology is identified.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


